Case: 18-40656      Document: 00515117671         Page: 1    Date Filed: 09/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-40656                              FILED
                                                                       September 13, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

              Plaintiff - Appellee

v.

JOSE LUIS ACEVEDO-TOLENTINO,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-108-1


Before STEWART, Chief Judge, and JONES and OWEN, Circuit Judges.
PER CURIAM:*
       The Defendant Jose Luis Acevedo-Tolentino pled guilty to a sex offense.
He was thus required to register as a sex offender under the Sex Offender
Notification and Registration Act (SORNA). The district court ordered that he
comply with SORNA as a stand-alone component of his sentence without
having also imposed this requirement as a condition of supervised release.
Assuming arguendo that the district court’s order was in error, such error was
harmless. Accordingly, we AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40656           Document: 00515117671        Page: 2   Date Filed: 09/13/2019



                                         No. 18-40656
        Acevedo pled guilty to one count of attempted transfer of obscene
material to a minor in violation of 18 U.S.C. § 1470. He was sentenced to
twenty-seven months in prison. The district court did not impose a term of
supervised release, because Acevedo will likely be deported after completing
his sentence. But the court required Acevedo to register as a sex offender for
fifteen years under SORNA as a stand-alone component of his sentence.
Acevedo now argues that a court may not impose such a requirement unless
ordered as a condition of supervised release and also contests the fifteen-year
term.
        Although Acevedo technically objected to the SORNA order below, his
objection was not sufficiently specific to preserve error. “To preserve error, an
objection must be sufficiently specific to alert the district court to the nature of
the alleged error and to provide an opportunity for correction.” United States
v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). “When a defendant objects to his
sentence on grounds different from those raised on appeal, we review the new
arguments raised on appeal for plain error only.” United States v. Medina-
Anicacio, 325 F.3d 638, 643 (5th Cir. 2003). Here, Acevedo lodged only a
conclusory objection and provided no grounds for it.                 The entire colloquy
surrounding the SORNA issue at Acevedo’s sentencing hearing occurred as
follows:
        THE COURT: The Court will waive supervised release but will
        impose the 15 year S.O.R.N.A. requirement as part of his record.
        The Court will waive the fine.
        ...

        MR. RODRIGUEZ:[1] Your Honor, out of an abundance of caution,
        we’ll -- we’d object to the 15 year S.O.R.N.A. imposition.



        1   Mr. Rudy Rodriguez served as Acevedo’s trial counsel.

                                                2
     Case: 18-40656       Document: 00515117671         Page: 3    Date Filed: 09/13/2019



                                      No. 18-40656
       THE COURT: If he keeps his word, it’s not applicable.[2]

       MR. RODRIGUEZ: That’s right, Your Honor.

       THE COURT: The objection’s overruled.

This objection was not sufficiently specific to alert the district court to the
nature of the alleged error because Acevedo made no argument at all as to the
basis of the objection. Further, he did not make clear whether he was objecting
to the SORNA registration requirement itself, the fifteen-year length of the
requirement, or both. Accordingly, the court will review Acevedo’s appellate
arguments only for plain error.
       Under the plain error standard, a defendant must show “(1) error
(2) that is plain and (3) that affects his substantial rights. This court will
correct plain errors only if they seriously affect the fairness, integrity, or public
reputation of judicial proceedings.” United States v. Castillo-Estevez, 597 F.3d
238, 240 (5th Cir. 2010) (internal citations omitted). “Plain error is error that
is ‘clear’ or ‘obvious.’” United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010).
An error is not plain “if a defendant’s theory requires the extension of
precedent.” Id. (internal quotation marks omitted). “Plain error is error so
clear or obvious that the trial judge and prosecutor were derelict in
countenancing it, even absent the defendant[’]s timely assistance in detecting
it.” Id. (internal quotation marks omitted).
       First, Acevedo argues that a district court may not impose a SORNA
registration requirement as a stand-alone component of a sentence, but rather,
may only order it as a condition of supervised release. Assuming without



       2This statement references Acevedo’s promise to the district court that he would never
return to the United States after completing his sentence. The district court’s implication
was that if Acevedo never returned, then whether he registers under SORNA is an academic
issue.
                                             3
    Case: 18-40656     Document: 00515117671    Page: 4   Date Filed: 09/13/2019



                                 No. 18-40656
deciding that the district court erred, any such error would not constitute plain
error.    Acevedo cites no case holding that a court may not order SORNA
compliance as a stand-alone component of a sentence. Indeed, his reply brief
characterizes the issue as one of first impression. Because an error is not clear
or obvious “if a defendant’s theory requires the extension of precedent,” any
hypothetical error here would not qualify as plain error. Trejo, 610 F.3d at 319
(internal quotation marks omitted).
         Further, any such hypothetical error would be immaterial from a
practical standpoint. As Acevedo concedes, his federal transferring-obscenity
offense triggers a duty to register under SORNA independent of the criminal
judgment. Acevedo further notes that he would commit a crime if he failed to
register under SORNA, regardless of the district court’s order. See 18 U.S.C.
§ 2250(a). Thus, the district court essentially ordered Acevedo to comply with
the law. Moreover, Acevedo promised the district court that he would never
return to the United States after completing his sentence. This is an additional
reason why, if he keeps his word, registration under SORNA is largely
immaterial.
         Finally, even if we concluded that the district court erred, the
appropriate remedy would be to vacate and remand for resentencing. In that
instance, the district court would be free to impose a term of supervised release
and an accompanying SORNA registration requirement.               See 18 U.S.C.
§ 3583(d) (“The court shall order, as an explicit condition of supervised release
for a person required to register under [SORNA], that the person comply with
the requirements of that Act.”). Vacating and remanding is the standard
remedy applied when a district court errs in imposing a sentence. See, e.g.,
United States v. Escalante, -- F.3d --, 2019 WL 3521823, at *1 (5th Cir. 2019).
In sum, any possible error was harmless and did not affect Acevedo’s
substantial rights.
                                       4
    Case: 18-40656     Document: 00515117671     Page: 5   Date Filed: 09/13/2019



                                  No. 18-40656
      Second, Acevedo challenges the fifteen-year term of the district court’s
SORNA order. Acevedo contends that he should only have to register as a sex
offender for ten years under SORNA’s “clean record” provision.           That is
incorrect; there is no error, plain or otherwise, in this regard. Under SORNA,
the default registration period that applies to Acevedo is fifteen years.
34 U.S.C. § 20915(a)(1). According to the “clean record” provision, that fifteen
year period shall be reduced to ten years if, during those ten years, the sex
offender maintains a clean record by not being “convicted of any offense for
which imprisonment for more than 1 year may be imposed; not being convicted
of any sex offense; successfully completing any periods of supervised release,
probation, and parole; and successfully completing . . . an appropriate sex
offender treatment program.” 34 U.S.C. § 20915(b)(1)(A)-(D). Thus, Acevedo’s
default registration period is fifteen years, but it “shall” be reduced only if,
after ten years pass, he has met the above requirements.                34 U.S.C.
§ 20915(b)(1). It would make no sense for the district court to have imposed
the reduced ten-year period in the first instance because the district court could
not know for ten years whether Acevedo will become eligible for the reduced
period. Accordingly, the district court did not error in initially imposing the
default fifteen-year registration requirement. But again, if Acevedo keeps his
promise never to return to the United States, then the proper length of his
SORNA registration requirement is largely academic.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        5